DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/31/2022, with respect to the 112 rejection(s), have been fully considered and are persuasive. Therefore the rejection is withdrawn.
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/31/2022, with respect to the rejection(s) of claim(s) 1-2, 4-12, 15, and 17-19, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ma et al. (Ma, Hang, and Sven Koenig. "Optimal target assignment and path finding for teams of agents." arXiv preprint arXiv:1612.05693 (2016)) in view of, where applicable, the previous reference(s). Ma et al. resolves the deficiencies of the previous reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. (US 20180158016 A1), hereinafter Pandya in view of Gentry et al. (US 9387928 B1), hereinafter Gentry, and Ma et al (Ma, Hang, and Sven Koenig. "Optimal target assignment and path finding for teams of agents." arXiv preprint arXiv:1612.05693 (2016)), hereinafter Ma.

Regarding claim 1, Pandya teaches a simulator ([0032] the WMS simulates task performance) comprising:
a processor configured to ([0134] processor … memory) 
	acquire a transport capacity of one kind of work entity or a plurality of kinds of work entities including a condition of a load which the work entity is able to transport ([0044] “The WMS selects the cart that has sufficient storage availability for the items of the customer order”);
	acquire load information regarding each load ([0044] “The WMS selects the cart that has sufficient storage availability for the items of the customer order”. Pandya uses load information however is not specific on ‘acquiring’ load information”;
	acquire map information ([0032] “A specific example involves simulating item retrieval based on actual customer orders and based on a virtual mapping of the distribution site in order to identify the most cost effective deployment of human and/or robot agents and asset allocation that results in the most efficient execution of the tasks” [0042] “WMS maintains such a mapping of all items within the distribution site”);
	acquire a work entity situation including positional information of each work entity ([0041] “The WMS can continually monitor the position of the agents so that the WMS tracks the agent positions at all times”); and
	determine the work entity transporting each load with reference to the transport capacity, the load information, the map information, and the work entity situation ([0044] “The process selects (at 240) a cart to which the items of the same customer order are to be retrieved based on the locations of the items identified at 230 and the cart locations identified at 235. The WMS selects the cart that has sufficient storage availability for the items of the customer order and is closest to those items”. Sufficient storage availability references both capacity and load information, while “closest” references both map (item location in virtual map [0042]) and work entity situation (location)).

	Pandya does not teach the specifics of acquire load information regarding each load;
	acquire a remaining uptime of the work entity;
	acquire charging station information regarding whether to charge the work entity;	calculate charging routes which are paths along which the work entity is moved to a charging station with reference to the remaining uptime of the work entity, the map information, and the charging station information, the work entity determination portion.


	Gentry teaches a load information acquisition portion configured to acquire load information regarding each load (Fig. 9A; 910 “Determine Size, Weight, and final destination for package”).
	acquire a remaining uptime of the work entity (Col. 11, ll. 19-21 diagnostics determine “low battery charge or fuel level”. Col. 10, ll. 3-5 “The central control can then ensure that the flight plan segments do not exceed the maximum range of the chosen UAV”);
	acquire charging station information regarding whether to charge the work entity  (Col. 10, ll. 11-16 “If any of the flight segments do exceed the maximum range of the UAV, on the other hand, the central control can add segments and stops at intervening docking stations, as necessary, as shown at 930. The docking stations can enable the UAV to land, refuel/recharge, and then continue along the flight path to the final destination”);
	calculate charging routes which are paths along which the work entity is moved to a charging station with reference to the remaining uptime of the work entity, the map information, and the charging station information, the work entity  (Col. 10, ll. 11-16 “If any of the flight segments do exceed the maximum range of the UAV, on the other hand, the central control can add segments and stops at intervening docking stations, as necessary, as shown at 930. The docking stations can enable the UAV to land, refuel/recharge, and then continue along the flight path to the final destination”);

	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to acquire the load information as taught by Gentry for the load of Pandya. One of ordinary skill in the art would have been motivated to “assign packages to a suitable sized UAV” (Gentry [Col. 3, ll. 27-28]).

	Pandya and gentry does not teach determine a shortest charging route in which a required time for charging is shortest with reference to the charging routes.
	
	Pedersen teaches calculate charging routes which are paths along which the work entity is moved to a charging station with reference to the remaining uptime of the work entity, the map information, and the charging station information, the work entity ([0120] “routing options may be continually evaluated based on information provided from the electric vehicle to the cloud-based control unit used to select appropriate routes for electric vehicles under its control … suitable location information such as physical addresses of an electric vehicle, battery replenishment stations and changing destination information”)
	determine a shortest charging route in which a required time for charging is shortest with reference to the charging routes (Fig. 8B; 815,816 and  [0121] “If it is determined that it is necessary to charge or replace the electric battery in the vehicle to have sufficient energy to reach the destination, the cloud control unit will evaluate multiple routes of travel that stop at different distributed charging stations… the energy required to travel the various routes may vary depending upon the distance to be traveled and other factors such as variations in altitude along such routes, corresponding to hills or valleys to be traversed, traffic requirements along such routes that may result in travel delays or other impediments that may delay the electric vehicle such as accidents, crowds, road construction, etc. In addition to driving time, the total travel time may include time waiting in a queue at an individual charging or battery replacement station for others arriving ahead of an individual traveler to make use of the station. In addition, the total traveling time may include the actual time required to charge or replace the battery of the electric vehicle being considered”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the shortest charging route as taught by Pedersen in the determining routes in Pandya in view of Gentry. One of ordinary skill in the art would have been motivated reduce vehicle wait time (Pedersen [0121]).

	Pandya and gentry does not teach calculate a transport route for each transport pattern with reference to the map information, the positional information of each work entity, positional information and a transport destination of each load; and 
	calculate a required time of load transport in each transport pattern with reference to the transport route in each transport pattern and transport capacity of each work entity;
	 and generate a transport plan with reference to the required time of load transport in each transport pattern and the charging routes.
	
	Ma teaches calculate a transport route for each transport pattern with reference to the map information (p. 3, Fig. 2) , the positional information of each work entity (p.2 , Col. 2, 
    PNG
    media_image1.png
    20
    321
    media_image1.png
    Greyscale
), positional information and a transport destination of each load (p.2, col. 2 
    PNG
    media_image2.png
    35
    340
    media_image2.png
    Greyscale
); and 
	calculate a required time of load transport in each transport pattern with reference to the transport route in each transport pattern and transport capacity of each work entity (p.2, col. 2 “Given paths for all agents in team teami, the team cost of team teami is maxj Tij (the earliest time step when all agents in the team have reached their targets and stop moving);
	 and generate a transport plan with reference to the required time of load transport in each transport pattern and the charging routes (p. 2, col. 2 “Given paths for all agents, the makespan is maxi,j Tij (the earliest time step when all agents have reached their targets and stop moving)”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used to method of Ma to calculate all the agent paths to form an optimal solution for the transport of Pandya. One of ordinary skill in the art would have been motivated to solve “solves the TAPF problem optimally by simultaneously assigning agents to targets and planning collision-free paths for them” (Ma p.2, Col. 1).

Regarding claim 2, Pandya in view of Gentry, Pedersen, and Ma teaches the simulator according to claim 1.
	 the processor further configured to:
	Pandya does not teach acquire a delivery plan,
	 generate a transport plan with reference to a determination result regarding the work entity, and
	wherein whether the transport plan is able to achieve the delivery plan is determined with reference to the delivery plan.

	Gentry teaches acquire a delivery plan, 
	generate a transport plan with reference to a determination result regarding the work entity (Fig. 9A; 915 “Generate Flight Plan from Central Facility to Final Destination”), and
	wherein whether the transport plan is able to achieve the delivery plan is determined with reference to the delivery plan (Fig. 9A; 920 “Flight Plan Distance less than Maximum Range Y/N?”).
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to determine the flight plan is achievable as taught by Gentry for the load of Pandya. One of ordinary skill in the art would have been motivated to determine if modifying the flight plan is required (Gentry [Col. 10, ll. 12-14]).
	

Regarding claim 4, Pandya in view of Gentry, Pedersen, and Ma teaches the simulator according to claim 1.
	Pandya does not teach wherein the charging station information includes a quantity of work entities which are able to be charged.
	Gentry teaches wherein the charging station information includes a quantity of work entities which are able to be charged (Col. 2, l. 64- Col. 3, l. 6 the elevated landing platform 115 can be sized and shaped to enable two or more UAVs 105 to land at the same time. In this configuration, the system 100 can also comprise one or more locating devices such as, for example, pressure sensors, laser scanners, video cameras, or other means to enable the system 100 to locate the drones 105 on the elevated landing platform 115. This can enable the system 100 to ensure, for example, that a first drone 105 drops off a package, while a seconds drone 105 recharges and continues on”.  Col. 5, ll. 4-8 “docking stations 102 configured to enable more than one UAV 105 to land can comprise a plurality of recharging stations 205 to enable multiple UAVs 105 to be refueled/recharged at the same time”.
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to determine routes based on charging stations as taught by Gentry for the routes of Pandya. One of ordinary skill in the art would have been motivated to determine if modifying the flight plan is required (Gentry [Col. 10, ll. 12-14]).

Regarding claim 5, Pandya in view of Gentry, Pedersen, and Ma teaches the simulator according to claim 1.
	Pandya does not teach wherein the processor further configured to calculate the charging routes of the work entity of which the remaining uptime is equal to or less than a constant value.
	Gentry teaches wherein the processor further configured to calculate the charging routes of the work entity (Fig. 9A; 930 “Add docking Stations to Flight Plan”) of which the remaining uptime is equal to or less than a constant value (Fig. 9A; 920 “Flight Plan Distance less than Maximum Range -> NO”) .
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to determine routes based on charging stations as taught by Gentry for the routes of Pandya. One of ordinary skill in the art would have been motivated to determine if modifying the flight plan is required (Gentry [Col. 10, ll. 12-14]).

Regarding claim 6, Pandya in view of Gentry, Pedersen, and Ma teaches the simulator according to claim 1.
	 Pandya does not teach the specifics of wherein the transport capacity includes the weight of a load which the one kind of work entity or the plurality of kinds of work entities is able to transport, and
	wherein the load information includes information regarding the weight of each load.

	Gentry teaches wherein the transport capacity includes the weight of a load which the one kind of work entity or the plurality of kinds of work entities is able to transport (Col. 9, ll. 62-63 “The central control can then choose an appropriate UAV based on the size and weight of the package”), and
	wherein the load information includes information regarding the weight of each load (Col. 9, ll. 57-59 “the central facility, the central control can determine the size, weight, and final destination of the package can be determined”).

	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to acquire the load information as taught by Gentry for the load of Pandya. One of ordinary skill in the art would have been motivated to “assign packages to a suitable sized UAV” (Gentry [Col. 3, ll. 27-28]).

Regarding claim 7, Pandya in view of Gentry, Pedersen, and Ma teaches the simulator according to claim 1. Pandya further teaches wherein the processor further configured to acquire positional information of each work entity at a time point at which transport of a certain load ends ([0041] “The WMS can continually monitor the position of the agents so that the WMS tracks the agent positions at all times”. The agent position is tracked at all times which includes when the transport of a load ends), and wherein the processor further configured to determine the work entity transporting each load except for the certain load with reference to the positional information of each work entity at the time point at which the transport of the certain load ends (Fig. 4 and [0044] “The process selects (at 240) a cart to which the items of the same customer order are to be retrieved based on the locations of the items identified at 230 and the cart locations identified at 235. The WMS selects the cart that has sufficient storage availability for the items of the customer order and is closest to those items”. Examiner understands that once order items have been retrieved/transported, to determine which work entity is transporting a load that has already completed transportation).

Regarding claim 8, Pandya in view of Gentry, Pedersen, and Ma teaches the simulator according to claim 1. Pandya teaches wherein the transport capacity includes information regarding which load is able to be simultaneously transported by each work entity ([0036] “items of a first customer order may consume a small portion of the overall cart space. Therefore, the WMS 105 may allocate the same cart resource for picked items of at least one other customer order”), and
	wherein the processor further configured to determine the work entity transporting each load with reference to the information regarding which load is able to be simultaneously transported by each work entity  ([0036] “items of a first customer order may consume a small portion of the overall cart space. Therefore, the WMS 105 may allocate the same cart resource for picked items of at least one other customer order”).

Regarding claim 9, Pandya in view of Gentry, Pedersen, and Ma teaches the simulator according to claim 1. 
	Pandya does not teach wherein the one kind of work entity or the plurality of kinds of work entities includes an unmanned aircraft.
	Gentry teaches wherein the one kind of work entity or the plurality of kinds of work entities includes an unmanned aircraft (Col. 1, ll. 23-24)

	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed use UAVs as work entities as taught by Gentry for the transport robots of Pandya. One of ordinary skill in the art would have been motivated as “The use of UAVs for deliveries can reduce costs and increase speed and accuracy” (Gentry [Col. 1, ll. 25-26]).

Regarding claim 10, Pandya in view of Gentry, Pedersen, and Ma teaches the simulator according to claim 1.
	Pandya does not teach wherein the one kind of work entity or the plurality of kinds of work entities are a plurality of kinds of work entities with mutually different transport capacities.
	Gentry teaches wherein the one kind of work entity or the plurality of kinds of work entities are a plurality of kinds of work entities with mutually different transport capacities (Fig. 1B and Col. 3, ll. 17-20 “the system 100 can comprise small UAVs 105a, medium UAVs 105b, and large UAVs 105c … small UAVs 105a could be capable of from approximately 0-5 lbs., while medium UAVs 105b could be capable of carrying between 0-10 lbs., while the large UAVs 105c could be capable of carrying up to 50 lbs”).

	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed UAVs with differing capacities as taught by Gentry for the transport robots of Pandya. One of ordinary skill in the art would have been motivated as “the system 100 can assign packages to a suitable sized UAV 105. Small packages can be assigned to small UAVs 105a, for example, to reduce costs and/or increase delivery speed” (Gentry [Col. 3, ll. 27-30]).

Claim 11 is a control device comprising the limitations of claim 1 and a control portion configured to control the work entity with reference to a determination result regarding the work entity (taught by Pandya ([0050] “the WMS coordinates an agent from the second set of agents to relocate the cart to an order fulfillment destination”), the limitations are substantially the same, therefore claim 11 is rejected form the same reasons as claim 1.

Regarding claim 12, Pandya teaches a non-transitory computer-readable recording medium comprising a simulation program causing a computer ([0134] “The WMS is a system formed by the WMS deployed agents and one or more directors. The directors are special purposed machines with network connectivity, processors that generate and optimize task assignments as new orders are received, and memory for tracking the agents”. It is known to store the processing instructions on computer readable medium) to function as the simulator according to claim 1 ( see claim 1).

Claim 15 is the simulator according to claim 2, further comprising the limitations of claim 6. Therefore claim 15 is rejected for the same reasons as claims 2 and 6.

Claim 17 is the simulator according to claim 4 further comprising the limitations of claim 6. Therefore claim 17 is rejected for the same reasons as claims 4 and 6.

Claim 18 is the simulator according to claim 5 further comprising the limitations of claim 6. Therefore claim 18 is rejected for the same reasons as claims 5 and 6.

Claim 19 is the simulator according to claim 2 further comprising the limitations of claim 7. Therefore claim 19 is rejected for the same reasons as claims 2 and 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668